Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15,and 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-15, and 21-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Charles Gunter on 12/09/2021.

The application has been amended as follows: 
In claim 1, line 10, replace “the resulting single slurry product” with “the single slurry product”;
Replace claim 14 with the following:
“Claim 14:	A process for manufacturing the single slurry product of claim 1 for removing silica from boiler feed water while simultaneously softening the boiler feed water, the process comprising a step of blending the hi-cal, calcium hydrate aqueous slurry with the fully hydrated dolomitic hydrate.”
Cancel claim 15;
Cancel claim 21;
In claim 22, line 1, replace “the step of adding a dispersant notably of polycarboxylate type” with “a step of adding a polycarboxylate dispersant”;
In claim 23, line 1, replace “the step” with “a step”;
In claim 23, line 2, delete “such as sucrose,”;
In claim 24, line 1 on page 5, replace “the resulting single slurry product” with “the single slurry product”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Reasons for allowance was included in the office action dated 08/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777